             Case 1:18-cr-10479-PBS Document 1 Filed 12/19/18 Page 1 of 3




                             UNITED STATES DISTBUCT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                                                    Criminal No.
                                                                               100^
                                                    Violation:
               V.

                                                    Count One: Receipt of Firearm While Under
ALAIN LENORD, a/k/a "OB,"                           Indictment for Felony
                                                    (18 U.S.C. § 922(n))
                      Defendant
                                                    Forfeiture Allegation:
                                                    (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

                                         INDICTMENT


                                          COUNT ONE
                     Receipt of Firearm While Under Indictment for Felony
                                       (18 U.S.C. § 922(n))

The Grand Jvary charges:

       On or about October 26, 2018, in Brockton, in the District of Massachusetts, the

defendant,

                                  ALAIN LENORD, a/k/a "OB,"

while under indictment for a crime punishable by imprisonment for a term exceeding one year,

that is, armed assault with intent to rob, armed assault with a firearm in a dwelling with intent to

commit a felony, home invasion, and kidnapping, and knowingthat he was under indictment, did

willfully receive, a firearm that had been shipped and transported in interstate and foreign

commerce, that is, a Clock, Model 30, .45 caliber handgim, serial number: WZC681.

       All in violation of Title 18, United States Code, Section 922(n).
             Case 1:18-cr-10479-PBS Document 1 Filed 12/19/18 Page 2 of 3




                             FIREARM FORFEITURE ALLEGATION
                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

        The Grand Jury further finds that:

        1.       Upon conviction of the crime, in violation of 18 U.S.C. § 922(n), set forth in

Count One of this indictment, the defendant,

                                   ALAIN LENORD, a/k/a "OB,"

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

used in any willful commission of the offense. The property to be forfeited includes, but is not

limited to, the following:

                a. Clock, Model 30, .45 caliber handgun, serial number: WZC681.

        2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

                       a. cannot be located upon the exercise of due diligence;

                       b. has been transferred or sold to, or deposited with, a third party;

                       c. has been placed beyond the jurisdiction of the Court;

                       d. has been substantially diminished in value; or

                       e. has been commingled with other property which cannot be divided
                             without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.
          Case 1:18-cr-10479-PBS Document 1 Filed 12/19/18 Page 3 of 3




       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.

                                                     A TRUE BILL




                                                     FOREPBRSON




>HILIP A. MALLARD
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACJIUSETTS

District of Massachusetts: DECEMBER        /f     2018
Returned into the District Court by the Grand Jurors and filed.



                                                      )EPUTY CLERK




                                                             1^1
